Title: To Thomas Jefferson from Stephen Cathalan, Jr., 14 June 1801
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


               
                  Sir,
                  Marseilles the 14th. of June 1801—
               
               By my last Respects of the 8th & 10th. April, I had the honor of Presenting you my Sincere Congratulations With these of my Whole Family on your Election to the Presidency of the united States, asking from you your Kind Protection to Continue in this Chancery of the United States—
               I have Since Learned that your Predecessor John Adams Esr. has thought proper to appoint as my Successor to this office Mr. William Lee of Boston!
               I am well Convinced and you wrote it to me when secretary the 26th. August 1790. “That Native Citizens are first entitled, when Such of proper character would undertake the Duties.”
               I Cannot then Complain of the Preference given by your predecessor over me, but Relying however on your Justice and on the friendship you have honoured me with since many years, if I have continued to deserve it.
               I beg your Reference to my official Letter of This day to the secretary of State by which I ask him as a peculiar Favor from you, If it is yet Possible to be Continued in This office also to be honored with the Citizenship of the United States—
               You Know well That Long ago I desired This Favorable Tittle, that my intention Was to visit your fine Country, but Was prevented by the duty of my office, That I had Lodged Money in the United States to purchase Lands and you Sir, having advised to place it in the Bank of the United States, it has been done and Keep it there as a Further Security to my bound for This Consulate and as a safety for The American Citizens who Confide me Their own Interests or Money.
               I having already Stated to The Secretary of State my past services as Well as in my preceding Letters to him I will not Trouble you by a Repetition but beg Leave to add That I am Confident That after my Father has done Every Thing in his power to serve both Countries of United States and France That I having followed his Example with Zeal, Integrity and Probity, you will take in your Wisdom my Critical Situation and not abandon me as a Bastard of not any Country?
               With our Sincere Wishes from all my Family for a Long and your Glorious Life and Welfare as Well for you as for your Dear Beloved Country
               I have the honor to be With Great Respect Sir Your most obedient Humble & devoted servant
               
                  
                     Stephen Cathalan Junr.
                  
               
            